                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA                               JS-6
                                   CIVIL MINUTES – GENERAL

 Case No.       SACV 19-00721-AG (ADSx)                            Date      July 9, 2019
 Title          Kezia Latnie v. Trans Union LLC et al



PRESENT:

          HONORABLE ANDREW J. GUILFORD, UNITED STATES DISTRICT JUDGE

         Melissa Kunig                                            Not Reported
         Deputy Clerk                                             Court Reporter

ATTORNEYS PRESENT FOR PLAINTIFF:                    ATTORNEYS PRESENT FOR DEFENDANT:

         None Present                                             None Present

PROCEEDINGS:           (IN CHAMBERS) ORDER DISMISSING ACTION


      This action was filed on April 18, 2019. On June 26, 2019, Plaintiff filed a Notice to
Dismiss [34]. On June 27, 2019 the Court issued a minute order which ordered remaining
Defendant Experian to file an objection to the dismissal if applicable no later than July 8, 2019.
On June 28, 2019, Defendant Experian filed a Response [36] stating that there is “objection to
dismissal of Experian and dismissal of the entire action.”

         Therefore, the Court ORDERS that this action is dismissed without prejudice.




                                                                                    -       :        -
                                                  Initials of Deputy Clerk    mku
cc:




CV-90 (06/04)                           CIVIL MINUTES - GENERAL                                 Page 1 of 1
